Case 17-14454-elf   Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                            Exhibit D Page 1 of 22




                            EXHIBIT “D”
                                                                     Case 17-14454-elf                         Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                                     Desc
ISLAND VIEW CROSSING II, LP                                                                                            Exhibit D Page 2 of 22
CASH FLOW BUDGET PROJECTION              Month 1       Month 2       Month 3       Month 4       Month 5       Month 6       Month 7       Month 8       Month 9        Month 10       Month 11       Month 12       Month 13       Month 14       Month 15       Month 16       Month 17
                                          Nov-19        Dec-19        Jan-20        Feb-20        Mar-20        Apr-20       May-20         Jun-20         Jul-20        Aug-20          Sep-20         Oct-20        Nov-20          Dec-20         Jan-21         Feb-21        Mar-21           TOTALS

Beginning Balance:                   $   33,516 $      31,897 $       31,897 $     126,038 $     302,714 $     359,933 $     259,185 $     144,050 $     710,684 $ 1,208,510 $ 1,585,826 $             712,361 $      581,474 $ 1,169,531 $ 1,459,501 $ 1,524,427 $ 1,998,305
RECEIPTS
BKRE Loan Funding                    $   32,377 $         -      $       -   $         -   $         -   $         -   $         -     $       -     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $        -     $       -      $      32,377
Admin Claims Funds                   $      -   $         -      $   254,141 $      94,606 $      78,838 $      15,768 $         -     $       -     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $        -     $       -      $     443,352
Townhome Sales less closing costs
& release amounts required at
closing                              $      -      $      -      $       -     $   793,196 $     579,850 $     595,050 $     290,400 $ 1,423,500 $ 2,228,450 $ 1,989,550 $ 1,096,281 $ 1,346,496 $ 1,536,481 $                      820,950 $      321,150 $ 1,478,995 $ 2,149,780 $ 16,650,128




                   Total Receipts $      32,377 $         -      $   254,141 $     887,801 $     658,688 $     610,818 $     290,400 $ 1,423,500 $ 2,228,450 $ 1,989,550 $ 1,096,281 $ 1,346,496 $ 1,536,481 $                      820,950 $      321,150 $ 1,478,995 $ 2,149,780 $ 17,125,857


DISBURSEMENTS (See supporting
schedules for line items.)
Site Improvements                 $         -      $      -      $       -     $       -     $       -     $    16,500   $    13,860   $   176,000   $   192,544    $ 385,044 $ 265,144 $ 155,040 $                   90,000    $       -      $       -      $       -      $       -      $   1,294,133
Construction costs                $         -      $      -      $   118,000   $   564,267   $   383,434   $   573,677   $   329,131   $   618,345   $   896,945    $ 1,177,427 $ 1,612,998 $ 1,204,403 $            802,572    $   475,285    $   173,297    $    49,514    $       -      $   8,979,295
Project costs                     $      33,996    $      -      $    42,000   $   134,050   $   214,900   $   118,300   $    59,500   $    59,500   $    77,875    $    47,250 $    89,250 $ 115,675 $               53,725    $    53,725    $    81,025    $    53,725    $   112,000    $   1,346,496
Supplemental project contingency* $         -      $      -      $       -     $       -     $       -     $       -     $       -     $       -     $       -      $       -   $       -   $       -   $                -      $       -      $       -      $       -      $       -      $         -
RDA Loan-Interest pmts                                                         $    12,808   $     3,135   $     3,089   $     3,044   $     3,021   $     2,908    $     2,513 $     2,354 $     2,264 $              2,128    $     1,969    $     1,901    $     1,879    $     1,562    $      44,574
RDA Loan-Scheduled Principal
pmts                              $         -      $      -      $       -     $       -     $       -     $       -     $       -     $       -     $   117,000 $          -      $       -      $       -      $       -      $       -      $       -      $        -     $       -      $     117,000
Admin Claims Funds Repayments $             -      $      -      $       -     $       -     $       -     $       -     $       -     $       -     $   443,352 $          -      $       -      $       -      $       -      $       -      $       -      $        -     $       -      $     443,352
Additional BKRE loan payoff
amounts                           $         -   $         -      $       -   $         -   $         -   $         -   $         -   $         -   $       -   $       -   $       -   $       -   $                     -   $          -   $          -   $          -   $      812,377 $    812,377
              Total Disbursements $      33,996 $         -      $   160,000 $     711,125 $     601,469 $     711,566 $     405,535 $     856,866 $ 1,730,624 $ 1,612,234 $ 1,969,746 $ 1,477,382 $                 948,425 $      530,980 $      256,224 $      105,117 $      925,939 $ 13,037,226

Subtotal-Receipts Less
Disbursements                        $    (1,619) $       -      $    94,141 $     176,676 $      57,219 $ (100,748) $ (115,135) $         566,634 $     497,826 $      377,316 $      (873,465) $    (130,886) $    588,056 $      289,970 $       64,926 $ 1,373,878 $ 1,223,841          $    4,088,630

Construction Management Cash
Surplus Fee per Agreement (Amt
to be spread over 30 mo period as
possible)                         $         -      $      -      $       -     $       -     $       -     $       -     $       -     $       -     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $        -    $ (387,390) $         (387,390)
Bankruptcy Expenses               $         -      $      -      $       -     $       -     $       -     $       -     $       -     $       -     $       -      $       -      $       -      $       -      $       -      $       -      $       -      $   (900,000) $ (1,630,114) $     (2,530,114)

Month End Balance                    $   31,897 $      31,897 $      126,038 $     302,714 $     359,933 $     259,185 $     144,050 $     710,684 $ 1,208,510 $ 1,585,826 $            712,361 $      581,474 $ 1,169,531 $ 1,459,501 $ 1,524,427 $ 1,998,305 $ 1,204,643 $                     1,171,127
                                                                                                                                                                                                                                                                           $                       (33,516)
*Supplemental project
contingency factor in addition to
specific contingencies provided on
sub-schedules:
                             0.00%




Budget-CashFlow-Scenario1-12.17.19,Cash Flow                                                                                                 12/19/2019,12:03 PM                                                                                                                                              1 of 21
                                                                                      Case 17-14454-elf                                     Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                                                                    Desc
ISLAND VIEW CROSSING II, LP                                                                                                                         Exhibit D Page 3 of 22
SALES PROJECTIONS
                                                              Month 1       Month 2       Month 3       Month 4       Month 5       Month 6       Month 7       Month 8       Month 9        Month 10       Month 11       Month 12       Month 13       Month 14       Month 15       Month 16       Month 17          TOTALS

                        Original Proposed Sales # of
                       Price per unit in building Units        Nov-19        Dec-19        Jan-20         Feb-20       Mar-20         Apr-20       May-20         Jun-20        Jul-20         Aug-20         Sep-20         Oct-20         Nov-20         Dec-20         Jan-21         Feb-21         Mar-21
Building 4              $               325,000       7                                             $   612,890 $     329,000 $     345,000 $     345,000 $     345,000 $     345,000                                                                                                                            $    2,321,890
Building 2              $               285,000       5                                             $   340,000 $     360,000 $     360,000                              $    350,000 $      350,000                                                                                                             $    1,760,000
Building 1              $               285,000       6                                                                                                                                                                $   855,000 $      855,000                                                                $    1,710,000
Building 10             $               430,000       4                                                           $       -                                                                                                                          $   430,000 $      430,000                   $   860,000    $    1,720,000
Building 3              $               285,000       4                                                                                                     $   285,000        285000                                                                                              $   570,000                   $    1,140,000
Building 8              $               355,000       6                                                                                                                                                 $   695,980 $      695,890 $      695,980                                                                $    2,087,850
Building 11             $               430,000       6                                                                                                                                                                                                                            $   430,000 $ 2,150,000       $    2,580,000
Building 13             $               430,000       3                                                                                                                                                                                                                            $   860,000 $   430,000       $    1,290,000
Building 12             $               430,000       6                                                                                                                                                                                                                            $ 2,580,000                   $    2,580,000
Building 5              $               355,000       6                                                                                                                             $ 1,065,000 $           710,000 $      355,000                                                                               $    2,130,000
Building 6              $               355,000       7                                                                                                     $ 1,065,000 $ 1,065,000 $   355,000                                                                                                                  $    2,485,000
Building 7              $               355,000       5                                                                                                                                                                                                                            $ 1,065,000 $      710,000    $    1,775,000
Building 14             $               355,000       4                                                                                                                                                               $   710,000 $   710,000                                                                    $    1,420,000
Building 9              $               355,000       4                                                                                                               $   710,000 $   710,000                                                                                                                    $    1,420,000
                                                     73   $      -      $      -      $      -      $   952,890 $     689,000 $     705,000 $     345,000 $ 1,695,000 $ 2,755,000 $ 2,480,000 $ 1,405,980 $ 1,905,890 $ 2,260,980 $ 1,140,000 $                         430,000 $ 5,505,000 $ 4,150,000          $   26,419,740
Sales Price Factor                          1.00
Adjustment for Pre-Construction Discount if applicable.
Sales commissions                           3.0%          $      -      $      -      $      -      $    (28,587) $    (20,670) $    (21,150) $   (10,350) $     (50,850) $    (82,650) $     (74,400) $     (42,179) $     (57,177) $     (67,829) $     (34,200) $     (12,900) $    (165,150) $    (124,500) $      (792,592)
Release price to RDA    $             12,350.00           $      -      $      -      $      -      $    (37,050) $    (24,700) $    (24,700) $   (12,350) $     (61,750) $    (98,800) $     (86,450) $     (49,400) $     (74,100) $     (86,450) $     (37,050) $     (12,350) $    (172,900) $    (123,500) $      (901,550)
Release price to Pru-
1st35 homes             $                25,000           $      -      $      -      $      -      $    (75,000) $    (50,000) $    (50,000) $   (25,000) $    (125,000) $   (200,000) $    (175,000) $    (100,000) $    (210,000) $    (315,000) $    (135,000) $     (45,000) $    (630,000) $    (450,000) $ (2,585,000)
Release price to Pru-
Rem homes               $                45,000

Release price for BKRE
loan for 16-30 units
excl Bldgs 11-13          $              15,000           $      -      $      -      $      -      $       -     $       -     $       -     $      -      $       -     $    (90,000) $    (105,000) $     (30,000) $        -      $       -      $       -      $        -     $       -      $        -     $     (225,000)

Release price for BKRE
loan for 31-74 units
excl Bldgs 11-13          $              30,000           $      -      $      -      $      -      $       -     $       -     $       -     $      -      $       -     $       -      $       -      $    (60,000) $    (180,000) $    (210,000) $     (90,000) $     (30,000) $     (90,000) $    (180,000) $      (840,000)

Other closing costs
netted from sales price                     1.0%          $      -      $      -      $      -      $     (9,529) $     (6,890) $     (7,050) $    (3,450) $     (16,950) $    (27,550) $     (24,800) $     (14,060) $     (19,059) $     (22,610) $     (11,400) $      (4,300) $     (55,050) $     (41,500) $      (264,197)
Sales transfer fee
(Note 1)                                    1.0%          $      -      $      -      $      -      $     (9,529) $     (6,890) $     (7,050) $    (3,450) $     (16,950) $    (27,550) $     (24,800) $     (14,060) $     (19,059) $     (22,610) $     (11,400) $      (4,300) $     (55,050) $     (41,500) $      (264,197)

Total adjustments to sales price excl Bldgs 11-13         $      -      $      -      $      -      $   (159,695) $   (109,150) $   (109,950) $   (54,600) $ (271,500) $ (526,550) $ (490,450) $ (309,699) $ (559,395) $ (724,499) $                     (319,050) $    (108,850) $ (1,168,150) $ (961,000) $ (5,872,537)
 SALES PROCEEDS before Bldgs 11-13 releases               $      -      $      -      $      -      $    793,196 $     579,850 $     595,050 $    290,400 $ 1,423,500 $ 2,228,450 $ 1,989,550 $ 1,096,281 $ 1,346,496 $ 1,536,481 $                       820,950 $      321,150 $ 4,336,850 $ 3,189,000 $ 20,547,203
Release price for
Investor Loan for Bldgs 70% & other terms per
11-13                   agreement                         $      -      $      -      $      -      $       -   $         -   $         -   $         -   $       -   $       -   $       -   $       -   $       -   $       -   $                           -   $          -   $ (2,857,855) $ (1,039,220) $ (3,897,075)
                         NET SALES PROCEEDS               $      -      $      -      $      -      $   793,196 $     579,850 $     595,050 $     290,400 $ 1,423,500 $ 2,228,450 $ 1,989,550 $ 1,096,281 $ 1,346,496 $ 1,536,481 $                       820,950 $      321,150 $ 1,478,995 $ 2,149,780 $ 16,650,128




NOTES-
(1) With a confirmed plan becomes 0.




Budget-CashFlow-Scenario1-12.17.19,Sales Projections                                                                                                                                  12/19/2019,12:03 PM                                                                                                                          2 of 21
                                                                          Case 17-14454-elf                         Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                                   Desc
ISLAND VIEW CROSSING II, LP                                                                                                 Exhibit D Page 4 of 22
CONSTRUCTION PROJECTIONS                           Month 1         Month 2       Month 3       Month 4       Month 5        Month 6     Month 7        Month 8        Month 9     Month 10     Month 11     Month 12       Month 13     Month 14     Month 15     Month 16     Month 17
                              # of
                              Units Lot#s           Nov-19          Dec-19        Jan-20        Feb-20        Mar-20         Apr-20     May-20           Jun-20        Jul-20      Aug-20       Sep-20        Oct-20        Nov-20       Dec-20        Jan-21      Feb-21       Mar-21          TOTALS

Building 4 finish out             7   41-47                                                $     5,000                                                                                                                                                                                    $       5,000
Building 2 finish out             5   7-11                                                 $     5,000                                                                                                                                                                                    $       5,000
Building 1                        6   1-6                                                                                                         $    395,719 $      247,325 $    197,860 $     98,930 $     49,465                                                                      $     989,298
Building 10                       4   37-40                                                                                                                                                $    105,276 $     78,957   $     65,797 $     13,159                                          $     263,189
Building 3                        4   12-15                                  $    34,000 $      92,141 $      94,606 $       78,838 $    15,768                                                         $        -                                                                        $     315,352
Building 8                        6   16-21                                  $    84,000                                                                          $   220,937 $    138,086 $    110,468 $     55,234   $     27,617                                                       $     636,342
Building 11                       6   31-36                                                                                                                                                $    250,000 $    196,108   $    197,568 $    198,054 $     99,027 $     49,514                $     990,270
Building 13                       3   22-24                                                                                                                                                $     50,000 $    148,054   $    148,541 $    123,784 $     24,757 $        -                  $     495,135
Building 12                       6   25-30                                                                                                                                                $    396,108 $    247,568   $    198,054 $     99,027 $     49,514                             $     990,270
Building 5                        6   68-73                                                                                                                       $   395,712 $    247,320 $    197,856 $     98,928   $     49,464                                                       $     989,280
Building 6                        7   48-54                                                $   462,126 $     288,829 $      231,063 $   115,532 $       57,766                                                                                                                            $   1,155,315
Building 7                        5   55-59                                                                                                                                   $   330,090 $   206,306 $   165,045 $          82,523 $     41,261                                          $     825,225
Building 14                       4   60-63                                                                                                                                   $   264,072 $   198,054 $   165,045 $          33,009 $        -                                            $     660,180
Building 9                        4   64-67                                                                          $      263,776 $   197,832 $      164,860 $       32,972 $       -                                                                                                   $     659,439
                                 73           $         -      $      -      $   118,000 $     564,267 $     383,434 $      573,677 $   329,131 $      618,345 $      896,945 $ 1,177,427 $ 1,612,998 $ 1,204,403 $         802,572 $    475,285 $    173,297 $     49,514 $       -      $   8,979,295

                                              Standard cost of unit:         $    165,045 includes 4% cost increase/contingency
                                              Estimate of time to construct: 3-4 unit bldgs 4-4.5 months
                                              Estimate of time to construct: 5-7 unit bldgs 4.5-5 months



                                                                             $    21,900


                                                               1st month    2nd month   3rd month   4th month    5th month    TOTAL
                                              3-4 unit bldgs            40%         30%         25%           5%           0%       100%

                                              5-7 unit bldgs          40%           25%            20%            10%             5%      100%




Budget-CashFlow-Scenario1-12.17.19,Construction Cost Projections                                                                                      12/19/2019,12:03 PM                                                                                                                                 3 of 21
                                                        Case 17-14454-elf              Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                        Desc
ISLAND VIEW CROSSING II, LP                                                                    Exhibit D Page 5 of 22
SITE IMPROVEMENTS                  Month 1       Month 2   Month 3   Month 4   Month 5   Month 6    Month 7      Month 8    Month 9 Month 10      Month 11 Month 12 Month 13 Month 14 Month 15 Month 16 Month 17
                                    Nov-19        Dec-19    Jan-20    Feb-20    Mar-20    Apr-20    May-20        Jun-20      Jul-20  Aug-20        Sep-20   Oct-20  Nov-20    Dec-20   Jan-21   Feb-21  Mar-21 TOTALS

                                                                                                                                                                                                                $     -
                                                                                                                                                                                                                $     -
Roads within property                                                                                                                $ 225,000                                                                  $ 225,000
Penn DOT improvements                                                                                                                            $ 176,000                                                      $ 176,000
                                                                                                                                                                                                                $     -
Site Equipment
(Transformers, etc.)                                                                                           $ 110,000 $ 110,000 $ 60,000                                                                     $ 280,000
Street lights                                                                                       $ 12,600                                                                                                    $ 12,600
Gates for site                                                                                                 $ 50,000                                                                                         $ 50,000
Front entrance sign
(permanent-stone/iron)                                                                   $ 15,000                                                                                                               $   15,000
                                                                                                                                                                                                                $       -
Landscaping & Amenities
(common areas)                                                                                                                                               $ 90,000 $ 90,000                                  $ 180,000
TriParty Development
Agreement costs excluding
any items listed above (See
following detailed sheet for
this item)                                                                                                                 $ 65,040 $ 65,040 $ 65,040 $ 65,040                                                  $ 260,161
                                                                                                                                                                                                                $      -
                                                                                                                                                                                                                $      -
Contingency for site
improvements at 10%            $      -      $      -      $   -     $   -     $   -     $ 1,500 $ 1,260 $ 16,000 $ 17,504 $ 35,004 $ 24,104                                                                    $ 95,372
                               $      -      $      -      $   -     $   -     $   -     $ 16,500 $ 13,860 $ 176,000 $ 192,544 $ 385,044 $ 265,144 $ 155,040 $ 90,000 $            -    $   -   $   -   $   -    $ 1,294,133
Month 9                                                                                                                                                                                                          $ 1,294,133




Budget-CashFlow-Scenario1-12.17.19,Site Improvements                                                           12/19/2019,12:03 PM                                                                                           4 of 21
                                         Case 17-14454-elf   Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
TRI PARTY DEVELOPMENT AGREEMENT COSTS
                                                                     Exhibit D Page 6 of 22
See Note Below.


Erosion Control                      $     5,000.00

Woodland Removal                     $     5,000.00

Shared Site Improvements             $    10,000.00

Striping and Signage                 $      750.00

Shared Site Landscaping              $    93,220.70

Miscellaneous                        $   146,190.00




                                     $   260,160.70
Spread of cost assumptions
Month 9                              $    65,040.18
Month 10                             $    65,040.18
Month 11                             $    65,040.18
Month 12                             $    65,040.18

 Note-
 The TriParty agreement
memorializes unconditional
commitment of Prudential Bank to
Bristol Borough (LOC). These funds
can be drawn under the LOC
subject to the approval of Bristol
Borough.




Budget-CashFlow-Scenario1-12.17.19,TriPartyDevelopRemCosts              12/19/2019,12:03 PM                              5 of 21
                                                                                    Case 17-14454-elf                                  Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                                                         Desc
ISLAND VIEW CROSSING II, LP                                                                                                                    Exhibit D Page 7 of 22
PROJECT COSTS                                           Month 1       Month 2       Month 3       Month 4       Month 5       Month 6    Month 7     Month 8       Month 9 Month 10     Month 11       Month 12       Month 13       Month 14       Month 15       Month 16       Month 17
                                                         Nov-19        Dec-19        Jan-20        Feb-20        Mar-20        Apr-20    May-20       Jun-20         Jul-20  Aug-20       Sep-20         Oct-20        Nov-20          Dec-20         Jan-21         Feb-21        Mar-21 TOTALS
See Notes Below
Admin:
Construction management fee (1)                                                               $   60,000 $ 100,000 $          20,000 $ 20,000 $      20,000 $      20,000 $ 20,000 $      60,000 $      15,000 $       15,000 $       15,000 $       15,000 $       15,000 $       15,000 $ 410,000
Net profit of optional sales to
construction management firm (1)                    $      -      $      -      $      -      $      -      $      -      $      -      $    -   $      -      $      -   $    -   $         -   $         -      $       -      $       -      $       -      $       -      $       -     $     -
Office expense (2)                                                                            $   10,000    $   10,000    $   10,000    $ 10,000 $   10,000    $   10,000 $ 10,000 $      10,000 $      10,000    $    10,000    $    10,000    $    10,000    $    10,000    $    10,000   $ 140,000
Sales (3)                                                                                     $   10,000    $   10,000    $   10,000    $ 10,000 $   10,000    $   10,000 $ 10,000 $      10,000 $      10,000    $    10,000    $    10,000    $    10,000    $    10,000    $    10,000   $ 140,000
Insurance (4)                                                                                 $   11,667    $   11,667    $   11,667    $ 11,667 $   11,667    $    4,167                        $      11,667    $    11,667    $    11,667    $    11,667    $    11,667    $     4,167   $ 125,000

Model/Sample Furnish/Decorate (5)                                                                                                                                                                                                                                                           $      -
Marketing & Advertising (6)                                                     $   20,000                  $   20,000                                                                                                                                                                      $   40,000
Onsite security & emergency
maintenance                                                                                   $   36,000 $      36,000 $      36,000 $     5,000 $    5,000 $       5,000 $ 5,000 $         5,000 $      4,500 $        4,500 $        4,500 $        4,500 $        4,500 $        4,500 $ 160,000
Property taxes (past due as required +
current)                                            $ 32,377                                                $   17,000                                                                             $    33,000                                                                $    18,000 $ 100,377

United States Trustee Qrtly fees (7)                                            $   20,000                  $      -      $   25,000                           $   25,000                          $    26,000                                  $    26,000                   $    45,000 $ 167,000
Architect for Phase II Plans                                                                                                                                                                                                                                                              $     -

Structural engineer for Phase II Plans                                                                                                                                                                                                                                                      $      -
Other direct project related fees (8)                                                                                                                                                                                                                                                       $      -
Specific Project Cost Contingency at
5%                                                  $ 1,619 $            -      $    2,000 $       6,383 $      10,233 $       5,633 $     2,833 $    2,833 $       3,708 $ 2,250 $         4,250 $      5,508 $        2,558 $        2,558 $        3,858 $        2,558 $        5,333 $ 64,119
                                                                                                                                                                                                                                                                                          $       -
                                                    $ 33,996 $           -      $   42,000 $      134,050 $ 214,900 $ 118,300 $ 59,500 $             59,500 $      77,875 $ 47,250 $      89,250 $     115,675 $       53,725 $       53,725 $       81,025 $       53,725 $      112,000 $ 1,346,496
NOTES:

1.-Construction management fee paid
per agreement: monthly fee;net profit
on sales optional add-ons; and cash
surplus % calculated at end of Phase I.

2.-Cost of maintaining office for
project management and sales;
accounting, purchasing, payroll etc.
3.-Sales Director and related direct
expenses
4.- Annual premium financed: 1/3
down, remaining balance in
installments over 9 months

5.- Costs to supply Model Townhome
6.- Estimate of upfront
marketing/advertising costs;
subsequent followup costs are also
reflected.
7.-Placeholder for US Trustee
Bankruptcy Fees

8.-Misc fees and expenses as required




Budget-CashFlow-Scenario1-12.17.19,Project Cost Projections                                                                                                                 12/19/2019,12:03 PM                                                                                                          6 of 21
                                    Case 17-14454-elf   Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                                                                Exhibit D Page 8 of 22
CONSTRUCTION MGMT SURPLUS CASH FEE PER AGREEMENT:

Remaining Cash Balance at End of Phase 1                      $      4,088,630


Contractor distribution per agreement:
Beginning distributable amount              $     4,088,630
Add backs per agreement
RDA distribution                            N/A
RDA releases during Phase 1                 $      792,592
RDA principal payments during Phase 1       $      117,000
RDA interest payments during Phase 1        $       44,574
Prudential pre-pet loan distribution        N/A
Property taxes Pre-Construction             $      120,000
Prudential pre-pet loan releases during
Phase 1                                     $     2,585,000
Calculable base                             $     7,747,797
                          % per agreement                5% $          387,390




Budget-CashFlow-Scenario1-12.17.19,ConstrMgmtSurplusCashFee       12/19/2019,12:03 PM                               7 of 21
                                  Case 17-14454-elf      Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29        Desc
                                                                 Exhibit D Page 9 of 22
BANKRUPTCY EXPENSES

                                                                                         Calculation of Trustee Commission:
Trustee Commission                      $           830,114                               $           17,125,857 Cash Receipts
Trustees Counsel                        $           925,000                               $             5,872,537 Payments deducted from Sales Proceeds
Trustee's Advisors (Newbridge)          $           690,000                               $             3,897,075 Payments deducted from Sales Proceeds
Trustee's Tax Accountants               $            75,000                               $           (1,000,000) Deduct 1st $1MM which has higher % rate
Debtor's Counsel                        $           210,000                               $           25,895,469 Total of above
Interim Trustee                                         TBD                               $               776,864 Total base above $1MM X 3% (A)
                                                                                          $                53,250 Fee on first $1,000,000 (B)
                                        $          2,730,114                              $               830,114 A+B




Budget-CashFlow-Scenario1-12.17.19,BankruptcyExpenses              12/19/2019,12:03 PM                                                                 8 of 21
                                     Case 17-14454-elf   Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                                                                Exhibit D Page 10 of 22
IVC Projected Marketing Costs:


Initial Artwork/Illustration   $    5,575
Sales Office Displays-Design
& Production                   $    4,500
Sales Office Displays-
Displays and Installation      $    7,500
Signs                          $    5,250
Printing                       $    6,975
Advertising                    $    5,000

Website Design, Production
& Installation             $        6,275

                     TOTAL $       41,075




Budget-CashFlow-Scenario1-12.17.19,Marketing Detail                12/19/2019,12:03 PM                               9 of 21
                                                  Case 17-14454-elf                Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29 Desc
ISLAND VIEW CROSSING II, LP         Month 1          Month 2        Month 3        Month 4 Exhibit
                                                                                           Month 5 D Month
                                                                                                        Page
                                                                                                           6 11Month
                                                                                                                 of 722 Month 8 Month 9 Month 10                                                 Month 11         Month 12
BKRE LOAN INFO                       Nov-19           Dec-19         Jan-20          Feb-20         Mar-20          Apr-20         May-20          Jun-20          Jul-20         Aug-20           Sep-20           Oct-20
Interest rate:
                    9.25%          Month 14         Month 15       Month 16       Month 17        Month 18       Month 19        Month 20       Month 21        Month 22        Month 23         Month 24         Month 25

Beginning BKRE Debt Balance $      5,052,786 $      5,085,162 $    5,085,162 $    5,202,757 $     5,202,757 $    5,202,757 $     5,322,164 $    5,322,164 $     5,322,164 $     5,354,319 $      5,249,319 $      5,159,319
Appraisal
Loan Origination Fee
BKRE Attorney Fees

BKRE Loan Funding              $     32,377
BKRE Interest charge accrued                                   $    117,594                                  $    119,407                                   $    122,155                                      $    122,761

Release price to BKRE (16-30
units sold excl Bldgs 11-13)
(Sec 8.2)                      $        -     $          -     $        -     $        -      $        -     $        -      $        -     $        -      $    (90,000) $     (105,000) $       (30,000) $           -
Release price to BKRE (31-73
units sold excl bldgs 11-
13)(sec 8.3)                   $        -     $          -     $        -     $        -      $        -     $        -      $        -     $        -      $        -      $        -       $    (60,000) $      (180,000)

Release price to BKRE (Units
sold in Bldgs 11-13)(sec 8.4) $         -     $          -     $        -     $        -      $        -     $        -      $        -     $        -      $        -      $        -       $        -       $        -
Additional BKRE loan payment
amount                        $         -     $          -                  0 $        -      $        -     $        -      $        -     $        -      $        -      $            -   $            -   $            -




Ending BKRE Debt Balance       $   5,085,162 $      5,085,162 $    5,202,757 $    5,202,757 $     5,202,757 $    5,322,164 $     5,322,164 $    5,322,164 $     5,354,319 $     5,249,319 $      5,159,319 $      5,102,080


Calculation of interest        $     39,198 $         39,198 $       39,198 $       40,105 $        40,105 $       40,105 $        41,025 $       41,025 $        41,025 $        41,273 $         40,463 $         39,770
Interest posted quarterly                   $        117,594                               $       119,407                                $      122,155                                 $        122,761




Revolving loan availability
MAX                            $   4,700,000 $      4,700,000 $    4,700,000 $    4,700,000 $     4,700,000 $    4,700,000 $     4,700,000 $    4,700,000 $     4,700,000 $     4,700,000 $      4,700,000 $      4,700,000


Total loan balance including
accrued interest posted        $   5,033,657 $      5,085,162 $    5,202,757 $    5,202,757 $     5,202,757 $    5,322,164 $     5,322,164 $    5,322,164 $     5,354,319 $     5,249,319 $      5,159,319 $      5,102,080
Accrued interest posted        $     333,657 $        333,657 $      451,251 $      451,251 $       451,251 $      570,659 $       570,659 $      570,659 $       692,813 $       692,813 $        692,813 $        815,575




Budget-CashFlow-Scenario1-12.17.19,BKRE LOAN INFO                                                                    12/19/2019,12:03 PM                                                                                       10 of 21
                                             Case 17-14454-elf                    Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29       Desc
ISLAND VIEW CROSSING II, LP         Month 13        Month 14       Month 15         Month 16 Exhibit  D Page 12 of 22
                                                                                                Month 17
BKRE LOAN INFO                       Nov-20           Dec-20         Jan-21            Feb-21          Mar-21
Interest rate:
                    9.25%           Month 26        Month 27       Month 28         Month 29         Month 30             TOTALS

Beginning BKRE Debt Balance $      5,102,080 $      4,892,080 $    4,918,888 $      4,888,888 $     1,941,033
Appraisal                                                                                                            $        -
Loan Origination Fee                                                                                                 $        -
BKRE Attorney Fees                                                                                                   $        -
                                                                                                                     $        -
BKRE Loan Funding                                                                                                    $    32,377
BKRE Interest charge accrued                   $     116,808 $          -     $           -     $      90,564        $   689,289

Release price to BKRE (16-30
units sold excl Bldgs 11-13)
(Sec 8.2)                      $         -     $         -     $        -     $          -      $          -         $   (225,000)
Release price to BKRE (31-73
units sold excl bldgs 11-
13)(sec 8.3)                   $    (210,000) $      (90,000) $     (30,000) $        (90,000) $     (180,000)       $   (840,000)

Release price to BKRE (Units
sold in Bldgs 11-13)(sec 8.4) $          -     $         -     $        -     $    (2,857,855) $    (1,039,220)      $ (3,897,075)
Additional BKRE loan payment
amount                        $          -     $         -     $        -     $          -      $    (812,377)       $   (812,377)




Ending BKRE Debt Balance       $   4,892,080 $      4,918,888 $    4,888,888 $      1,941,033   $              (0)   $ (5,052,786)


Calculation of interest        $      39,329 $        37,710 $       37,916 $         37,685 $         14,962        $   650,091
Interest posted quarterly                    $       116,808                                 $         90,564        $   689,289




Revolving loan availability
MAX                            $   4,700,000 $      4,700,000 $    4,700,000 $      4,700,000 $     4,700,000


Total loan balance including
accrued interest posted        $   4,892,080 $      4,918,888 $    4,888,888 $      1,941,033 $            (0)
Accrued interest posted        $     815,575 $        932,383 $      932,383 $        932,383 $     1,022,946




Budget-CashFlow-Scenario1-12.17.19,BKRE LOAN INFO                                                                    12/19/2019,12:03 PM          11 of 21
                                                  Case 17-14454-elf              Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                             Desc
ISLAND VIEW CROSSING II, LP                                                             Exhibit D Page 13 of 22
ADMIN CLAIMS FUNDS
Interest rate:                      Month 1         Month 2        Month 3       Month 4       Month 5       Month 6         Month 7       Month 8       Month 9        Month 10       Month 11       Month 12
                                     Nov-19          Dec-19         Jan-20        Feb-20        Mar-20        Apr-20          May-20        Jun-20         Jul-20         Aug-20         Sep-20         Oct-20
Beginning Admin Claim Funds
Balance                     $           -     $          -     $      -      $   254,141 $     348,746 $     427,584 $       443,352 $     443,352 $     443,352 $          -      $       -      $       -

Admin Claims Funds Received-
Note 1                       $          -                      $   254,141 $     94,606 $      78,838 $      15,768 $            -     $      -      $       -      $       -      $       -      $       -

Repayments of Admin Claim
Funds received                $         -     $          -     $      -      $      -      $      -      $      -      $         -     $      -      $   443,352                   $       -      $       -


Ending Admin Claim Funds
Balance                       $         -     $          -     $   254,141 $     348,746 $     427,584 $     443,352 $       443,352 $     443,352 $         -      $       -      $       -      $       -




Budget-CashFlow-Scenario1-12.17.19,Admin Claims Funds Detail                                                    12/19/2019,12:03 PM                                                                              12 of 21
                                               Case 17-14454-elf                      Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29    Desc
ISLAND VIEW CROSSING II, LP                                                                  Exhibit D Page 14 of 22
ADMIN CLAIMS FUNDS
Interest rate:                       Month 13          Month 14        Month 15         Month 16       Month 17
                                      Nov-20             Dec-20          Jan-21           Feb-21        Mar-21         TOTALS
Beginning Admin Claim Funds
Balance                     $              -    $              -   $       -      $         -      $       -

Admin Claims Funds Received-
Note 1                       $             -    $              -   $       -      $         -      $       -      $   443,352

Repayments of Admin Claim
Funds received                $            -    $              -   $       -      $         -      $       -      $   443,352


Ending Admin Claim Funds
Balance                       $            -    $              -   $       -      $         -      $       -




Budget-CashFlow-Scenario1-12.17.19,Admin Claims Funds Detail                                                          12/19/2019,12:03 PM          13 of 21
                                                Case 17-14454-elf                Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                               Desc
ISLAND VIEW CROSSING II, LP                                                             Exhibit D Page 15 of 22
PRE PET LOAN INFO
(Prudential)
 $                4,092,444       Month 1     Month 2     Month 3     Month 4     Month 5     Month 6     Month 7     Month 8     Month 9    Month 10    Month 11    Month 12    Month 13    Month 14    Month 15
                                   Nov-19      Dec-19       Jan-20     Feb-20      Mar-20       Apr-20     May-20       Jun-20      Jul-20     Aug-20      Sep-20       Oct-20     Nov-20      Dec-20       Jan-21
                                 Month 14    Month 15    Month 16    Month 17    Month 18    Month 19    Month 20    Month 21    Month 22    Month 23    Month 24    Month 25    Month 26    Month 27    Month 28
Beginning PrePet Balance:     $ 4,092,444 $ 4,092,444 $ 4,092,444 $ 4,092,444 $ 4,017,444 $ 3,967,444 $ 3,917,444 $ 3,892,444 $ 3,767,444 $ 3,567,444 $ 3,392,444 $ 3,292,444 $ 3,082,444 $ 2,767,444 $ 2,632,444




Release pmts per agreement    $        -    $        -      $   -   $   (75,000) $   (50,000) $   (50,000) $   (25,000) $   (125,000) $   (200,000) $   (175,000) $   (100,000) $   (210,000) $   (315,000) $   (135,000) $   (45,000)


Ending PrePet Prin Balance    $ 4,092,444 $ 4,092,444 $ 4,092,444 $ 4,017,444 $ 3,967,444 $ 3,917,444 $ 3,892,444 $ 3,767,444 $ 3,567,444 $ 3,392,444 $ 3,292,444 $ 3,082,444 $ 2,767,444 $ 2,632,444 $ 2,587,444


Release prices per agreement: $        -    $        -      $   -   $   75,000 $     50,000 $     50,000 $     25,000 $     125,000 $      200,000 $    175,000 $     100,000 $     210,000 $      315,000 $    135,000 $     45,000
 $25,000 for first 35 units
 $45,000 for remaining units




Budget-CashFlow-Scenario1-12.17.19,Prudential PrePet Loan                                                            12/19/2019,12:03 PM                                                                                                 14 of 21
                                                Case 17-14454-elf         Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
ISLAND VIEW CROSSING II, LP                                                      Exhibit D Page 16 of 22
PRE PET LOAN INFO
(Prudential)
 $                4,092,444      Month 16    Month 17
                                   Feb-21      Mar-21
                                 Month 29    Month 30          TOTALS
Beginning PrePet Balance:     $ 2,587,444 $ 1,957,444




Release pmts per agreement    $   (630,000) $   (450,000) $ (2,585,000)


Ending PrePet Prin Balance    $ 1,957,444 $ 1,507,444


Release prices per agreement: $   630,000 $     450,000 $ 2,585,000
 $25,000 for first 35 units
 $45,000 for remaining units




Budget-CashFlow-Scenario1-12.17.19,Prudential PrePet Loan                                  12/19/2019,12:03 PM                        15 of 21
                                               Case 17-14454-elf                    Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                         Desc
ISLAND VIEW CROSSING II, LP                                                                Exhibit D Page 17 of 22
RDA LOAN INFO
Interest rate: LIBOR +.2,
Current LIBOR rate per WSJ
11/11/19:
                        2.000%  Month 1     Month 2     Month 3     Month 4     Month 5     Month 6     Month 7     Month 8     Month 9   Month 10    Month 11    Month 12    Month 13    Month 14    Month 15
Adjust for annual stated loan
rate                             Nov-19      Dec-19       Jan-20     Feb-20      Mar-20      Apr-20      May-20       Jun-20      Jul-20     Aug-20      Sep-20       Oct-20     Nov-20      Dec-20       Jan-21
                        2.200% Month 14    Month 15    Month 16    Month 17    Month 18    Month 19    Month 20    Month 21    Month 22    Month 23    Month 24    Month 25    Month 26    Month 27    Month 28
Beginning RDA Debt Balance: $ 1,747,000 $ 1,747,000 $ 1,747,000 $ 1,747,000 $ 1,709,950 $ 1,685,250 $ 1,660,550 $ 1,648,200 $ 1,586,450 $ 1,370,650 $ 1,284,200 $ 1,234,800 $ 1,160,700 $ 1,074,250 $ 1,037,200


Estimated Interest charge    $     3,202 $         3,202 $     3,202 $      3,202 $      3,135 $      3,089 $      3,044 $      3,021 $         2,908 $      2,513 $      2,354 $      2,264 $      2,128 $      1,969 $      1,901

RDA Debt Interest payments   $     (3,202) $       (3,202) $   (3,202) $    (3,202) $    (3,135) $    (3,089) $    (3,044) $    (3,021) $       (2,908) $    (2,513) $    (2,354) $    (2,264) $    (2,128) $    (1,969) $    (1,901)
Principal payments                                                                                                                      $     (117,000)
Release pmts per sales       $       -    $          -    $      -    $    (37,050) $   (24,700) $   (24,700) $   (12,350) $   (61,750) $      (98,800) $   (86,450) $   (49,400) $   (74,100) $   (86,450) $   (37,050) $   (12,350)




Ending RDA Debt Balance      $ 1,747,000 $ 1,747,000 $ 1,747,000 $ 1,709,950 $ 1,685,250 $ 1,660,550 $ 1,648,200 $ 1,586,450 $ 1,370,650 $ 1,284,200 $ 1,234,800 $ 1,160,700 $ 1,074,250 $ 1,037,200 $ 1,024,850




Budget-CashFlow-Scenario1-12.17.19,RDA Debt Loan                                                                        12/19/2019,12:03 PM                                                                                             16 of 21
                                               Case 17-14454-elf             Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
ISLAND VIEW CROSSING II, LP                                                         Exhibit D Page 18 of 22
RDA LOAN INFO
Interest rate: LIBOR +.2,
Current LIBOR rate per WSJ
11/11/19:
                        2.000% Month 16   Month 17
Adjust for annual stated loan
rate                             Feb-21    Mar-21
                        2.200% Month 29   Month 30                TOTALS
Beginning RDA Debt Balance: $ 1,024,850 $ 851,950


Estimated Interest charge    $     1,879 $         1,562     $    44,576

RDA Debt Interest payments   $     (1,879) $       (1,562)   $    (44,576)
Principal payments                                           $   (117,000)
Release pmts per sales       $   (172,900) $   (123,500)     $   (901,550)




Ending RDA Debt Balance      $   851,950 $     728,450




Budget-CashFlow-Scenario1-12.17.19,RDA Debt Loan                                              12/19/2019,12:03 PM                        17 of 21
                                                       Case 17-14454-elf                        Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29                                                              Desc
ISLAND VIEW CROSSING II, LP                                                                            Exhibit D Page 19 of 22
CALCS ONLY RELEASE PRICES
                                                       # of
                                                       Units       Month 1       Month 2        Month 3         Month 4          Month 5        Month 6         Month 7        Month 8        Month 9     Month 10       Month 11    Month 12        Month 13
     PARTIAL MANUAL
          INPUT!! KEEP       Sales Price per unit in
 FORMULAS IN 0 cells                       building                 Nov-19        Dec-19         Jan-20          Feb-20          Mar-20          Apr-20         May-20          Jun-20          Jul-20      Aug-20         Sep-20      Oct-20          Nov-20
Building 4               $                325,000          7          -             -              -              2.00            1.00            1.00           1.00            1.00            1.00         -               -          -               -
Building 2               $                285,000          5          -             -              -              1.00            1.00            1.00            -                -             1.00        1.00             -          -               -
Building 1               $                285,000          6          -             -              -                -              -               -              -                -              -           -               -         3.00            3.00
Building 10              $                430,000          4          -             -              -                -              -               -              -                -              -           -               -          -               -
Building 3               $                285,000          4          -             -              -                -              -               -              -              1.00            1.00         -               -          -               -
Building 8               $                355,000          6          -             -              -                -              -               -              -                -              -           -             2.00        2.00            2.00
Building 11              $                430,000          6          -             -              -                -              -               -              -                -              -           -               -          -               -
Building 13              $                430,000          3          -             -              -                -              -               -              -                -              -           -               -          -               -
Building 12              $                430,000          6          -             -              -                -              -               -              -                -              -           -               -          -               -
Building 5               $                355,000          6          -             -              -                -              -               -              -                -              -          3.00           2.00        1.00             -
Building 6               $                355,000          7          -             -              -                -              -               -              -              3.00            3.00        1.00             -          -               -
Building 7               $                355,000          5          -             -              -                -              -               -              -                -              -           -               -          -               -
Building 14              $                355,000          4          -             -              -                -              -               -              -                -              -           -               -          -              2.00
Building 9               $                355,000          4          -             -              -                -              -               -              -                -             2.00        2.00             -          -               -
                                                          73          -             -              -               3.00           2.00            2.00           1.00             5.00           8.00        7.00            4.00       6.00            7.00
     MANUAL INPUT!!                  Bldgs 11-13                                                                                                                     0                0              0
                         Units sold excl Bldgs 11-13                  -             -              -               3.00            2.00            2.00          1.00            5.00            8.00         7.00           4.00        6.00            7.00
                         Cumul excl Bldgs 11-13                       -             -              -               3.00            5.00            7.00          8.00           13.00           21.00        28.00          32.00       38.00           45.00
Per Section 8:
Release price to RDA   $               12,350                  $      -      $      -       $      -       $     37,050 $        24,700 $        24,700 $       12,350 $       61,750 $       98,800 $     86,450 $       49,400 $    74,100 $        86,450
Release price to Pru-
1st35 homes            $            25,000.00                  $      -      $      -       $      -       $     75,000 $        50,000 $        50,000 $       25,000 $       125,000 $      200,000 $   175,000 $      100,000 $   210,000 $       315,000
Release price to Pru-
Rem homes (incl in
above line)            $            45,000.00
Benchmarks of Units Sold (excluding Bldgs 11-13)                                                           ***********
     MANUAL INPUT!! Number for release calcs                          -                                                                                                                            6            7              2

Release price to BKRE
(16-30 units sold excl
Bldgs 11-13) (Sec 8.2)   $                 15,000              $      -      $      -       $      -       $        -        $      -       $       -       $      -       $      -       $   90,000 $    105,000 $       30,000 $       -       $       -


      MANUAL INPUT!! Number for release calcs                                       -              -                                                                                                                           2             6               7
Release price to
Investor (31-73 units
sold excl bldgs 11-
13)(sec 8.3)             $                30,000                                                                                                                                                                     $    60,000 $   180,000 $       210,000
# of units-Not in $
totals                   Bldgs 11-13              15                  -                 0              0                 0              0               0              0              0             0            0              0            0               0
                        Sales price less closing
Release price to        costs-5%, less RDA &
Investor (Units sold in Pru Releases; then
Bldgs 11-13(sec 8.4)    result times 70%         70%




Budget-CashFlow-Scenario1-12.17.19,CalcONLY-ReleasePrices                                                                               12/19/2019,12:03 PM                                                                                                      18 of 21
                                                       Case 17-14454-elf                           Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29           Desc
ISLAND VIEW CROSSING II, LP                                                                               Exhibit D Page 20 of 22
CALCS ONLY RELEASE PRICES
                                                       # of
                                                       Units       Month 14        Month 15        Month 16         Month 17        TOTALS
     PARTIAL MANUAL
          INPUT!! KEEP       Sales Price per unit in
 FORMULAS IN 0 cells                       building                  Dec-20          Jan-21          Feb-21          Mar-21
Building 4               $                325,000          7           -                -               -               -                 7
Building 2               $                285,000          5           -                -               -               -                 5
Building 1               $                285,000          6           -                -               -               -                 6
Building 10              $                430,000          4          1.00             1.00             -              2.00               4
Building 3               $                285,000          4           -                -              2.00             -                 4
Building 8               $                355,000          6           -                -               -               -                 6
Building 11              $                430,000          6           -                -              1.00            5.00               6
Building 13              $                430,000          3           -                -              2.00            1.00               3
Building 12              $                430,000          6           -                -              6.00             -                 6
Building 5               $                355,000          6           -                -               -               -                 6
Building 6               $                355,000          7           -                -               -               -                 7
Building 7               $                355,000          5           -                -              3.00            2.00               5
Building 14              $                355,000          4          2.00              -               -               -                 4
Building 9               $                355,000          4           -                -               -               -                 4
                                                          73          3.00             1.00           14.00           10.00              73
     MANUAL INPUT!!                  Bldgs 11-13                                                          11               4             15
                         Units sold excl Bldgs 11-13                  3.00            1.00             3.00            6.00           58.00
                         Cumul excl Bldgs 11-13                      48.00           49.00            52.00           58.00
Per Section 8:
Release price to RDA   $               12,350                  $    37,050 $        12,350 $       172,900 $        123,500 $       901,550
Release price to Pru-
1st35 homes            $            25,000.00                  $   135,000 $        45,000 $       630,000 $        450,000 $ 2,585,000
Release price to Pru-
Rem homes (incl in
above line)            $            45,000.00
Benchmarks of Units Sold (excluding Bldgs 11-13)
     MANUAL INPUT!! Number for release calcs                                                                                             15

Release price to BKRE
(16-30 units sold excl
Bldgs 11-13) (Sec 8.2)   $                 15,000              $       -       $       -       $       -        $       -       $   225,000


      MANUAL INPUT!! Number for release calcs                              3               1               3                6           28
Release price to
Investor (31-73 units
sold excl bldgs 11-
13)(sec 8.3)             $                30,000     $              90,000 $        30,000 $        90,000 $        180,000 $       840,000
# of units-Not in $
totals                   Bldgs 11-13              15                       0               0               11               4            15
                        Sales price less closing
Release price to        costs-5%, less RDA &
Investor (Units sold in Pru Releases; then
Bldgs 11-13(sec 8.4)    result times 70%         70%                                           $ 2,857,855 $ 1,039,220 $ 3,897,075




Budget-CashFlow-Scenario1-12.17.19,CalcONLY-ReleasePrices                                                                                 12/19/2019,12:03 PM          19 of 21
                                                       Case 17-14454-elf                    Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29           Desc
IVC-Radcliffe Court on the Delaware
                                                                                                   Exhibit D Page 21 of 22
COLLATERAL ENHANCEMENTS

                                                             Expenditures Incurred                                                 Enhanced Collateral
       Improvements performed by Trustee as of                             To Date                                             Value To Date on items
       10/31/19-See Note Below*                                   (Approximately) Estimate to Complete Estimated Total VALUE                    listed


     1 Site Improvements/Development-
        a.-Completed environmental improvements
       required by state and federal laws                    $           204,000                 N/A                      N/A $              204,000




     2 Property Improvements-
        a.-Installation of utilities (Electric, gas, water
       lines work, etc.)                                     $          573,000                  N/A                      N/A $             573,000


        b.-Compaction of soil for pads for remaining
       buildings to be constructed and related costs
       for testing, etc.                                     $           99,000                  N/A                      N/A $              99,000


       c-.General property (Property street paving,
       general permits, lighting, signage, etc.)             $           85,000                  N/A                      N/A $              85,000



     3 Priming lien reductions-
        a.-Payments on Redevelopment Authority of
       the County of Bucks (RDA) loan (post-petition
       interest, fees and principal). RDA is the first
       secured lender lienholder on the property.            $          358,066                  N/A                      N/A $             358,066



       b.-Payments of Post-Petition Real Estate Taxes        $          125,814                  N/A                      N/A $             125,814




     4 Complete build-out of Buildings #2 and #4 -
       Completion included exterior redesign of #2
       and #4 and the interior redesign of #2                $        1,148,703                  N/A $              3,600,000 $           3,600,000




     5 Construction of New Buildings-

        a.-Bldg#3 (4 units)                                  $          379,057 $            330,000 $              1,280,000 $             950,000

        b.-Bldg#8 (6 units)                                  $          344,828 $            550,000 $              1,920,000 $           1,370,000

        c.-Bldg#10 (4 units)                                 $          396,991 $            270,000 $              1,280,000 $           1,010,000




Budget-CashFlow-Scenario1-12.17.19,Collateral Enhancements                                                                     12/19/2019,12:03 PM              20 of 21
                                                  Case 17-14454-elf                    Doc 422-4 Filed 12/20/19 Entered 12/20/19 13:33:29           Desc
IVC-Radcliffe Court on the Delaware
                                                                                              Exhibit D Page 22 of 22
COLLATERAL ENHANCEMENTS

                                                        Expenditures Incurred                                                 Enhanced Collateral
      Improvements performed by Trustee as of                         To Date                                             Value To Date on items
      10/31/19-See Note Below*                               (Approximately) Estimate to Complete Estimated Total VALUE                    listed

       Subtotal of Construction of New Buildings info $          1,120,876 $          1,150,000 $              4,480,000 $           3,330,000


                                               TOTAL:   $        3,714,459                  N/A                      N/A $           8,374,880

       *Note that the company used $3.7 million of
      the existing loan proceeds for collateral value
      and will need additional funds to secure
      additional enhancements.




Budget-CashFlow-Scenario1-12.17.19,Collateral Enhancements                                                                12/19/2019,12:03 PM              21 of 21
